     Case 2:21-cv-01075-APG-EJY Document 8 Filed 08/16/21 Page 1 of 3



1                                UNITED STATES DISTRICT COURT
2                                        DISTRICT OF NEVADA
3    ANGELO FERGUSON,                                            Case No. 2:21-cv-01075-APG-EJY
4                                                 Plaintiff                    ORDER
5            v.
6    H.D.S.P.,
7                                             Defendant
8
9           On June 11, 2021, Magistrate Judge Youchah ordered plaintiff Angelo Ferguson to file a

10   complaint and a fully complete application to proceed in forma pauperis or pay the full filing fee

11   of $402 by August 9, 2021. ECF No. 3 at 2. On June 16, 2021, Ferguson filed an incomplete

12   application to proceed in forma pauperis. ECF No. 4. The August 9, 2021 deadline has now

13   expired, and Ferguson has not filed a complaint or a fully complete application to proceed in forma

14   pauperis or paid the full $402 filing fee.

15          District courts have the inherent power to control their dockets and “[i]n the exercise of

16   that power, they may impose sanctions including, where appropriate . . . dismissal” of a case.

17   Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may

18   dismiss an action with prejudice based on a party’s failure to prosecute an action, failure to obey

19   a court order, or failure to comply with local rules. See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th

20   Cir. 1995) (affirming dismissal for noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d

21   1258, 1260-61 (9th Cir. 1992) (affirming dismissal for failure to comply with an order requiring

22   amendment of complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming

23   dismissal for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of

24   address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal

25   for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986)

26   (affirming dismissal for lack of prosecution and failure to comply with local rules).

27          In determining whether to dismiss an action for these reasons, I must consider several

28   factors: (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
     Case 2:21-cv-01075-APG-EJY Document 8 Filed 08/16/21 Page 2 of 3



1    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
2    disposition of cases on their merits; and (5) the availability of less drastic alternatives. See
3    Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130; Ferdik,
4    963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
5           Here, the first two factors (the public’s interest in expeditiously resolving this litigation
6    and my interest in managing the docket) weigh in favor of dismissal. The third factor (risk of
7    prejudice to the defendants) also weighs in favor of dismissal because a presumption of injury
8    arises from the occurrence of unreasonable delay in filing a pleading ordered by the court or
9    prosecuting an action. See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth
10   factor (public policy favoring disposition of cases on their merits) is greatly outweighed by the
11   factors in favor of dismissal discussed herein. Finally, a court’s warning to a party that his failure
12   to obey an order will result in dismissal satisfies the “consideration of alternatives” requirement.
13   Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d at 1424. Judge
14   Youchah’s order expressly stated: “IT IS FURTHER ORDERED that, if Ferguson does not file a
15   complaint and a fully complete application to proceed in forma pauperis with all three documents
16   or pay the full $402 filing fee for a civil action on or before August 9, 2021, this case will be
17   subject to dismissal without prejudice for Ferguson to refile the case with the Court, under a new
18   case number, when Ferguson has all three documents needed to file a complete application to
19   proceed in forma pauperis or pays the the full $402 filing fee.” Thus, Ferguson had adequate
20   warning that dismissal would result from his noncompliance with Judge Youchah’s order.
21          I THEREFORE ORDER that this action is dismissed without prejudice based on plaintiff
22   Angelo Ferguson’s failure to file a complaint and a fully complete application to proceed in forma
23   pauperis or pay the full $402 filing fee in compliance with this court’s order dated June 11, 2021.
24          I FURTHER ORDER that the pending motions (ECF Nos. 4 and 5) are denied as moot.
25   ////
26   ////
27   ////
28   ////



                                                     -2-
     Case 2:21-cv-01075-APG-EJY Document 8 Filed 08/16/21 Page 3 of 3



1           I FURTHER ORDER the Clerk of Court to close the case and enter judgment accordingly.
2    No other documents may be filed in this case.
3           DATED: August 16, 2021.
4
                                                           ANDREW P. GORDON
5                                                          UNITED STATES DISTRICT JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                     -3-
